Citation Nr: 1043016	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-25 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for service connection for rheumatoid arthritis.

2.  Service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from an August 2006 rating decision issued by the 
Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a September 2010 hearing.  A transcript of that 
proceeding is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for rheumatoid 
arthritis was previously denied in an unappealed rating decision 
that was dated in November 1986.  

2.  The evidence received since the November 1986 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection for 
rheumatoid arthritis.

3.  Affording the benefit of the doubt to the Veteran, it is at 
least as likely as not that rheumatoid arthritis onset during the 
Veteran's service.


CONCLUSIONS OF LAW

1.  The RO's rating decision in November 1986 that denied service 
connection for rheumatoid arthritis is final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010). 
 
2.  New and material evidence has been received to reopen the 
claim of service connection for rheumatoid arthritis. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Rheumatoid arthritis was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's claims is 
required at this time.  

 New and Material Evidence

In a November 1986 rating decision the RO denied service 
connection for the Veteran's rheumatoid arthritis because no 
evidence of any type of arthritis was -found at a VA examination 
that took place in October 1986 and a rheumatoid factor test that 
was performed at that time was negative.  The evidence considered 
at that time included the Veteran's service treatment records; 
his own contentions; written lay statements from the Veteran's 
family members; and a September 1986 letter from the Veteran's 
private physician indicating that the Veteran had a positive 
rheumatoid factor test and that rheumatoid arthritis was among 
the differential diagnoses then being considered.  

The Veteran did not timely perfect an appeal of the RO's November 
1986 rating decision.  Thus, the Board must first ascertain in 
this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since November 1986 includes 
numerous private treatment records showing that the Veteran was 
diagnosed with rheumatoid arthritis at some time prior to January 
1989 and that he is still being treated for rheumatoid arthritis, 
an October 1989 VA examination report in which the examiner 
opined that the Veteran's rheumatoid arthritis probably onset 
during his military service, and the testimony of the Veteran and 
his wife at the September 2010 hearing.  At that time, the 
Veteran testified that he had diffuse aches and pains in his 
joints while he was in service beginning in 1983 or 1984.  The 
Veteran testified these symptoms persisted since that time but 
got worse over time.  He testified that although he earlier 
sought treatment, he was finally diagnosed with full-fledged 
rheumatoid arthritis in 1988.

This evidence is new because it was not of record at time of the 
November 1986 final rating decision.  It is material because, 
taken together, the evidence tends to associate the Veteran's 
rheumatoid arthritis with his service and therefore raises a 
reasonable possibility of substantiating his claim.



 Service connection

The Veteran contends that his rheumatoid arthritis onset either 
during service or within a year thereafter.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

The service treatment records do not show that the Veteran was 
diagnosed with, or treated for, rheumatoid arthritis during his 
service.  However, they do show that in January 1985 he 
complained of intermittent knee, hip, and shoulder aches after 
prolonged use or in cold weather.  The Veteran reported that his 
brother had severe crippling arthritis.  A diagnosis of arthritis 
was considered at that time.  A later treatment record reflects 
that the Veteran was concerned about a family history of 
rheumatoid arthritis but was at that time asymptomatic and that 
arthritis had been ruled out as a diagnosis.  The Veteran was 
examined in June 1985 in connection with his transfer to the 
fleet reserve and no diagnosis of arthritis was made at that 
time.  

In connection with his original claim of service connection for 
rheumatic arthritis the Veteran submitted written statements from 
his brother and from his wife.  The Veteran's brother wrote that 
he had rheumatic arthritis and that when he visited shortly after 
the Veteran's separation from the Navy he recognized that the 
Veteran was exhibiting signs of rheumatoid arthritis.  He urged 
the Veteran to see a doctor, which he did so after having an 
"attack" of some sort in July 1986.  The Veteran's wife wrote 
that she was married to the Veteran for 20 years and that during 
the last 5 years he often complained of fatigue and diffuse 
aching.  This worsened in 1985 but when the Veteran saw a doctor 
he was told that he was fine.  After service he saw a private 
physician who administered a rheumatoid factor test that was 
positive.	

A September 1986 letter from a private physician indicated that 
he first saw the Veteran in August 1986.  At that time, the 
Veteran complained of general aches and pains in his joints.  The 
Veteran had a positive rheumatoid factor test.  A diagnosis of 
rheumatoid arthritis was considered but this was not definitively 
diagnosed.

The Veteran was examined by VA in October 1986.  At that time, he 
reported aching in his joints after physical activity that onset 
approximately 1 year prior to his retirement from the service.  
He further reported that after service he saw a private physician 
who informed him that he had early stages of arthritis.  The 
Veteran also complained of fatigue.  A rheumatoid factor test was 
negative.  The examiner diagnosed polyarthralgias.  There was no 
diagnosis of any type of arthritis.  

A VA orthopedic examination was performed in October 1989 in 
connection with another claim.  While that examination was not 
directed towards the Veteran's rheumatoid arthritis, the examiner 
nonetheless opined that the Veteran had a confirmed diagnosis of 
rheumatoid arthritis and that "he probably also had rheumatoid 
arthritis in the military."  

Private treatment records from various providers indicate that 
the Veteran was diagnosed with rheumatoid arthritis at some time 
prior to January 1989, which is the date of the earliest private 
treatment record that is in the claims file.  Rheumatoid 
arthritis was referred to as an established diagnosis for which 
the Veteran was already being treated at that time.  The 
Veteran's private treatment records indicate that he has 
continually sought treatment for his rheumatoid arthritis from at 
least 1989 to the present time.  

At the Veteran's hearing in September 2010 he testified that he 
started experiencing joint problems in 1983 or 1984.  He did seek 
medical treatment, but when he did not get a diagnosis he did not 
"keep pushing and pushing it" because excessive visits to 
medical providers were discouraged in the Navy.  After service he 
worked in heavy equipment for awhile but he had to change careers 
to teaching in 1988 because he could no longer perform the 
physical aspects of his job.  It was at that time that he was 
diagnosed with rheumatoid arthritis.  He continued experiencing 
pains from their onset in service until the present time.  His 
symptoms never went into remission after they got worse in 1988.  
The Veteran's wife also testified that the Veteran had the same 
aches and pains since the time that he was in the service.

Affording the benefit of the doubt to the Veteran, the evidence 
shows that it is at least as likely as not that rheumatoid 
arthritis onset during active service.  The Veteran and his wife 
credibly testified that he experienced diffuse joint pains prior 
to his discharge from the service and that they continued to the 
present time.  The report of the in-service onset of joint pain 
is consistent with the January 1985 treatment record which showed 
a complaint of generalized joint pains.  The Veteran's report 
that he did not pursue additional treatment because he did not 
want to "keep pushing" is consistent with the subsequent 
treatment records.  As previously noted, these indicated that the 
Veteran was concerned that he had rheumatoid arthritis but that 
it was ruled out by his medical provider because he was 
asymptomatic at the time of an appointment.  It is noted that at 
that time the Veteran complained of intermittent pain and not 
constant pain.  The Veteran's service treatment records confirm 
that he did not thereafter seek additional care.

Moreover, the Veteran's wife's testimony about the onset of her 
husband's symptoms was consistent with what she related in her 
August 1986 written statement that was prepared 24 years prior to 
the September 2010 hearing.  It is also consistent with what the 
Veteran's brother related in his August 1986 written statement, 
in which he indicated that when he saw his brother shortly after 
service he noticed suspected signs of rheumatoid arthritis.

It is noted that while the Veteran was not diagnosed with 
rheumatoid arthritis at the October 1986 VA examination, at that 
point in time he already had one positive rheumatoid factor test 
and rheumatoid arthritis was already among the differential 
diagnoses being considered.  That diagnosis was confirmed in or 
about 1988 after the symptoms had worsened.  

Additionally, a VA examiner opined that it was probable that the 
Veteran's rheumatoid arthritis onset during his service.  While 
the examiner who performed the October 1986 examination did not 
diagnose any type of arthritis or associate it with the Veteran's 
service, the examiner who performed the October 1989 examination 
had the benefit of having received additional information about 
the Veteran's diagnosis and physical findings that were not of 
record in 1986.  Notably, in 1986 the source of the Veteran's 
diffuse joint pains was not definitively established, but by 1989 
it was concluded that these pains were due to rheumatoid 
arthritis and the examiner then referred to the diagnosis as 
"definite."  Thus, since he had more complete information, his 
opinion is afforded more weight than that of the examiner who 
performed the October 1986 examination.   

Thus, the evidence is at least in equipoise as to whether the 
current rheumatoid arthritis had its onset in service.  Resolving 
all doubt in favor of the Veteran, service connection for 
rheumatoid arthritis is thus granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

New and material evidence having been received, the claim for 
service connection for rheumatoid arthritis is considered 
reopened.

Service connection for rheumatoid arthritis is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


